DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10:
A flexible circuit board with the limitation “wherein the plurality of first outer leads comprises: third outer leads, which are electrically connected to a first wiring pattern that is formed on one surface of the base film; and fourth outer leads, which are electrically connected to a second wiring pattern that is formed on the other surface of the base film” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Regarding claims 11-12:
A flexible circuit board with the limitation “wherein the plurality of first outer leads comprises: third outer leads, which are electrically connected to a first wiring pattern that is formed on one surface of the base film; and fourth outer leads, which are electrically connected to a second wiring pattern that is formed on the other surface of the base film” in combination with other claimed limitations of the base claim 11 has not been disclosed by prior art of record taken alone or in combination.

Regarding claims 13-14:
An electronic device with the limitation “wherein the plurality of first outer leads comprises: third outer leads, which are electrically connected to a first wiring pattern that is formed on one surface of the base film; and fourth outer leads, which are electrically connected to a second wiring pattern that is formed on the other surface of the base film” in combination with other claimed limitations of the base claim 13 has not been disclosed by prior art of record taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All the claims submitted in the application are examined for patentability. The restriction requirement for the species, as set forth in the Office action mailed on April 13, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / July 20, 2022